Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 18, 2020

                                      No. 04-19-00722-CV

                                          Eric LOPEZ,
                                            Appellant

                                                v.

                             ROCKY CREEK PARTNERS, LLC,
                                      Appellee

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-13865
                          Honorable Laura Salinas, Judge Presiding


                                         ORDER
        The Appellee’s Motion for Extension of Time to File Brief has this date been received
and filed in the above styled and numbered cause. Extension of time to file the appellee’s brief is
this date GRANTED. Time is extended to March 23, 2020.


                                                                         PER CURIAM

ATTESTED TO: ______________________________
             Michael A. Cruz,
             Clerk of Court